1 Donald E. Morel Chairman and Chief Executive Officer William J. Federici Vice President and Chief Financial Officer Investor Relations Contact: Michael A. Anderson Vice President and Treasurer mike.anderson@westpharma.com Barclays 2010 Global Healthcare Conference Miami, FL March 24, 2010 NYSE: WST westpharma.com All trademarks and registered trademarks are the property of West Pharmaceutical Services, Inc., unless noted otherwise. 2 This presentation contains forward-looking statements, within the meaning of Section 27Aof the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Actof 1934, as amended, that are based on management’s beliefs and assumptions, currentexpectations, estimates and forecasts.Statements that are not historical facts, includingstatements that are preceded by, followed by, or that include, words such as “estimate,”“expect,” “intend,” “believe,” “plan,” “anticipate” and other words and terms of similarmeaning are forward-looking statements.West’s estimated or anticipated future results,product performance or other non-historical facts are forward-looking and reflect ourcurrent perspective on existing trends and information.
